DETAILED ACTION
The Examiner of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Bridget Bunner, Group Art Unit 1647.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 10 September 2021 has been entered in full.  Claims 1-3, 6, 8, and 11 are amended.  Claims 10, 26 and 27 are cancelled.
Claims 1-9, 11-25, and 28 are under consideration in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 May 2021 and 01 April 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Withdrawn Objections and/or Rejections
1.	The rejections of claims 6 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth at pages 21-22 in the previous Office Action of 11 March 2021 are withdrawn in view of the amended claims (10 September 2021).

Claim Objections
2.	Claims 2, 8, 19, and 20 are objected to because of the following informalities:  
2a.	Claim 2, line 6, recites the phrase “wherein the amino acid at position at position 7”. The second duplicate recitation of “at position” should be deleted.
2b.	In claim 2, subpart (b), after the phrase “wherein the amino acid at position 5 is Lys and”, the words “the amino acid” should be inserted (i.e., “wherein the amino acid at position 5 is Lys and the amino acid at position 7 is Ser”).
2c.	In claim 8, line 2, after the phrase “wherein the antibody binds to”, the word “the” should be deleted (i.e., wherein the antibody binds to 
2d.	Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Claim 19 depends from both claims 17 and 18.  However, claim 17 is also a multiple dependent claim.
2e.	In claim 20, line 4, after the two recitations of “chain”, the phrase “variable region” is missing and should be inserted (i.e., “heavy chain variable region and the light chain variable region”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-9, 11-25, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The basis for part of this rejection is set forth at pages 12-18 of the previous Office Action of 11 March 2021.
	Claim 1 recites an antibody or antigen binding fragment thereof that binds to human CTLA4, comprising a heavy chain variable region and a light chain variable region, wherein (a) the heavy chain variable region comprises: an HCDR1 comprising the amino acid sequence of:
i) SEQ ID NO: 21, wherein the amino acid at position 4 is Met, or (ii) SEQ ID NO: 27, an HCDR2 comprising the amino acid sequence of: (i) SEQ ID NO: 22, wherein the amino acid at position 7 is Asp or Asn; (ii) SEQ ID NO: 22, wherein the amino acid at position 9 is Thr; (iii) SEQ ID NO: 22, wherein the amino acid at position 12 is Ala or Asn; (iv) SEQ ID NO: 22, wherein the amino acid at position 16 is Met or Gln; (v) SEQ ID NO: 28, wherein the amino acid 
NO: 29; and
(b) the light chain variable region comprises: an LCDR1 comprising the amino acid sequence of: (i) SEQ ID NO: 24, wherein the amino acid at position 13 is Pro or Ala, or (ii) SEQ ID NO: 30, an LCDR2 comprising the amino acid sequence of: (i) SEQ ID NO: 25, wherein amino acid at position 7 is Pro or Ser, (ii) SEQ ID NO: 25, wherein the amino acid at position 5 is Arg or Lys, or (iii) SEQ ID NO: 31, and an LCDR3 comprising the amino acid sequence of: (i) SEQ ID NO: 26, wherein the amino acid at position 3 or position 8 is Trp, or (ii) SEQ ID NO: 32, wherein the amino acid at position 3 or position 8 is Trp.
Claim 2 recites an anti-CTLA antibody or antigen binding fragment thereof of claim 1 that comprises (c) the heavy chain variable region comprising the HCDR1 comprising the amino acid sequence of SEQ ID NO: 27, the HCDR2 comprising the amino acid sequence of SEQ ID NO: 28, and the HCDR3 comprising the amino acid sequence of SEQ ID NO: 29; and the light chain variable region comprising the LCDR1 comprising the amino acid sequence of SEQ ID NO: 30, the LCDR2 comprising the amino acid sequence of SEQ ID NO: 31, and the LCDR3 comprising the amino acid sequence of SEQ ID NO: 32.  Claim 3 recites an anti-CTLA antibody or antigen binding fragment thereof claim 1 comprising (c) the antibody or antigen binding fragment thereof comprising a heavy chain variable region of SEQ ID NO: 19 and a light chain variable region of SEQ ID NO: 20.  Claim 6 recites the antibody or antigen binding fragment thereof, wherein the antigen binding fragment thereof is selected from the group consisting of: a Fab, a Fab’, a F(ab’)2, a Fd, an Fv, a Dab, a complementarity determining region fragment, a single chain antibody, and a diabody.  Claim 11 recites an isolated polypeptide comprising an 
	The specification of the instant application teaches that antibodies 4G10, 4G10H1L1, 4G10H3L3, and 4G10H4L3 bind to CTLA4 (page 56, lines 11-24; Table 1).  However, the claimed heavy chain variable region of SEQ ID NO: 19 and the light chain variable region of SEQ ID NO: 20 are humanized consensus sequences of the anti-CTLA4 antibody “4G10” (see pages 64-65 of the specification).  The heavy chain variable region of SEQ ID NO: 19 comprises 14 “X” (undefined) residues that may comprise several different amino acids while the light chain variable region of SEQ ID NO: 20 comprises 9 “X” residues that also comprise several different amino acids (see pages 64 and 65; see also Table at page 15 of the previous Office Action of 11 March 2021).  In amended independent claim 1, the HCDR2 amino acid sequences of SEQ ID NO: 22 and SEQ ID NO: 28; the LCDR2 amino acid sequence of SEQ ID NO: 25; and the LCDR3 of SEQ ID NO: 26 and 32 still retain numerous “X” amino acids as these sequences are recited in the alternative.  The HCDR2 amino acid sequence of SEQ ID NO: 28 and the LCDR3 amino acid sequence of SEQ ID NO: 32 as recited in instant claim 2 (subpart c) are also consensus sequences with numerous “X” amino acids.  However, the teachings of the specification are not adequate written description of an entire genus of heavy chain variable region and light chain variable region consensus sequences or an entire genus of HCDR2 and LCDR3 amino acid sequences.  Furthermore, regarding instant claims 6 and 16, the instant specification is silent regarding complementarity determining region fragments and second antibodies that specifically recognize the claimed anti-CTLA4 antibody.  Therefore, the 
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568. Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof. In the 
In this case, the specification fails to disclose and there is no art-recognized correlation between the structure of the genus of consensus heavy chain variable region amino sequences, genus of consensus light chain variable region amino acid sequences, genus of consensus HCDR2 sequences, genus of LCDR2 sequences, and genus of consensus LCDR3 sequences and the function of binding to human CTLA4.  In other words, the specification does not teach the structure which results in sequences with the claimed required characteristics. For example, while the specification discloses another antibody termed “4G10H5L3” (comprising amino acid Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358). An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional Amgen page 1361). 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117). See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116). A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566). In the instant application, the skilled artisan cannot envision the detailed chemical structure of the consensus heavy chain variable region amino sequence of SEQ ID NO: 19, a consensus light chain variable region amino acid sequence of SEQ ID NO: 20, a consensus HCDR2 of SEQ ID NO: 22 or SEQ ID NO: 28, a consensus LCDR2 of SEQ ID NO: 25, a consensus LCDR3 of SEQ ID NO: 26 or 32, a CDR fragment, and a second antibody of the encompassed claims, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The specific sequences and antibodies are required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  The instant specification does not describe representative examples to support the full scope of the claim. 
Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, the full breadth of the claims do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).


(i)	At page 14 of the Response of 10 September 2021, Applicant indicates that Applicant does not acquiesce as to the merits of the Examiner’s argument.  Applicant contends that even if some of the variants are not demonstrated to bind, that by itself is not evidence that Applicant has failed to provide adequate written description.  Applicant argues that the claims have been amended to include the mutations suggested by the Examiner to advance prosecution and the rejections stand moot in view of the amendment.
	The Examiner acknowledges Applicant’s amendment to the claims as suggested by the previous Examiner. However, the heavy chain variable region of SEQ ID NO: 19; light chain variable region of SEQ ID NO: 20; HCDR2 of SEQ ID NO: 22; HCDR2 of SEQ ID NO: 28; LCDR2 of SEQ ID NO: 25; and LCDR3 of SEQ ID NO: 26 or SEQ ID NO: 32 (as recited in instant claims 1, 2, 3, and 11) still encompass many variations/mutations which are not supported by an adequate written description, as discussed in the previous Office Action and directly 
	It is noted that although Applicant amended claims 1 and 2 to recite specific mutations in the HCDR2 of SEQ ID NO: 22 and SEQ ID NO: 28 and specific mutations in the LCDR2 of SEQ ID NO: 25 and SEQ ID NO: 32, these mutations are all at separate positions and the overall CDR sequence is not required to comprise all of the them together.  For instance, claim 1 recites that the HCDR2 comprises the amino acid sequence of one of six different sequences.  Four of these alternative sequences are SEQ ID NO: 22 (“(i)-(iv)”) with single mutations at four different amino acid positions.  However, the mutations are not combined and each of these four alternatives still retain “X”s at the other amino acid positions that are not specified. This same issue is also present in claims 1 and 2 for SEQ ID NO: 28 (HCDR2), SEQ ID NO: 25 (LCDR2), SEQ ID NO: 26 (LCDR3), and SEQ ID NO: 32 (LCDR3).  
	Please note that this facet of the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection could be overcome for claims 1 and 2 (subparts a-c) only by amending the claim to combine the mutations for each CDR sequence.  
	For example:
Claim 1.  An antibody or antigen binding fragment thereof that binds to human CTLA4, comprising a heavy chain variable region and a light chain variable region, wherein 
(a) the heavy chain variable region comprises: 
an HCDR1 comprising the amino acid sequence of:
(i) SEQ ID NO: 21, wherein the amino acid at position 4 is Met, or 
(ii) SEQ ID NO: 27, 
an HCDR2 comprising the amino acid sequence of: 
and or (ii) SEQ ID NO: 28, wherein the amino acid at position 6 is Asn or Aspand the amino acid at position 8 is Thr; and 
an HCDR3 comprising the amino acid sequence of SEQ ID NO: 23 or SEQ ID
NO: 29; and
(b) the light chain variable region comprises: 
an LCDR1 comprising the amino acid sequence of: 
(i) SEQ ID NO: 24, wherein the amino acid at position 13 is Pro or Ala, or (ii) SEQ ID NO: 30, 
an LCDR2 comprising the amino acid sequence of: 
(i) SEQ ID NO: 25, wherein amino acid at position 7 is Pro or Ser, and the amino acid at position 5 is Arg or Lys, or (ii) SEQ ID NO: 31, and 
an LCDR3 comprising the amino acid sequence of: 
(i) SEQ ID NO: 26, wherein the amino acid at position 3 and position 8 is Trp, or 
(ii) SEQ ID NO: 32, wherein the amino acid at position 3 and position 8 is Trp.

	
  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-8, 11-13, 15-21, and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8-19, and 25-29 of copending Application No. 16/327,076 in view of World Health Organization (General policies for monoclonal antibodies. Program on International Proprietary Names; 4 pages; 18 December 2009) and Omasa, T. (Curr Pharm Biotechnol 11(3): 233-240, abstract only, 2010) and Woof et al. (Nature Rev Immunol 4: 1-11, 2004). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to antibodies that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(i)	At page 16 of the Response of 10 September 2021, Applicant argues that the subject matter of the ‘076 application claims possess both different structure and different characteristics, such that the claims are not obvious as to each other.  Applicant submits that the claims of the ‘076 application are directed to a bispecific antibody, with one part that allegedly is capable of binding to PD-1 and the other part capable of binding to CTLA4.  Applicant indicates that the claims of the present application are directed to antibodies that bind CTLA4.  Applicant continues to assert that a bispecific antibody already possesses different structural requirements to bind to two antigens over a monoclonal antibody that identifies and binds only to one antigen.  Applicant contends that a bispecific antibody also would have additional functional features directing it to address an issue that the monoclonal antibody that is not bispecific would not possess.  Applicant argues that the present claims do not form a species of a genus of bispecific antibodies.  Applicant states that the pending claims of the instant application do not teach or suggest an antibody or fragment thereof possessing both 6 CDRs that recognize and bind PD-1 and 6 CDRs that recognize and bind to CTLA4.  Applicant concludes that the instant claims are independent and distinct from the ‘076 claims.
	Applicant’s arguments have been fully considered but are not found to be persuasive.  The Examiner acknowledges that the claims of the ‘076 application are directed to a bispecific antibody, wherein the first antibody protein binds PD-1 and the second antibody protein binds 




Conclusion
No claims are allowable.

The art made of record and not relied upon is considered pertinent to applicant's disclosure:

References that review the role of CTLA4 (and its inhibition) in cancer and infection:

Buchbinder et al.  Am J Clin Oncol 39: 98-106, 2016
Mocellin et al. Biochim Biophys Acta 1836: 187-196, 2013
Rowe et al.  Immunol 128: e471-e478, 2008
Wykes et al.  Nature Rev Immunol 18: 91-104, 2018


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BEB
Art Unit 1647
09 November 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647